In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Turbow, J.), dated May 9, 2006, which, upon a fact-finding order of the same court dated December 6, 2005, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of assault in the first degree, attempted robbery in the first degree (four counts), attempted robbery in the second degree, conspiracy in the fifth degree, and criminal facilitation in the fourth degree, adjudged her to be a juvenile delinquent, and placed her with the New York State Office of Children and Family Services for a period of three years, less the period spent in detention pending disposition. The appeal brings up for review the denial, after a hearing, of that branch of the appellant’s motion which was to suppress her videotaped statement made to law enforcement officials.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, her statements to police officers were voluntarily made after her Miranda rights (see Miranda v Arizona, 384 US 436 [1966]), were knowingly and intelligently waived by herself and her mother (see Matter of Michael L., 285 AD2d 466 [2001]). Furthermore, the Family Court providently exercised its discretion in ordering a restrictive placement with the New York State Office of Children and Family Services, upon a finding that the appellant committed a “designated felony act” (see Family Ct Act § 353.5 [2]; Matter of Alfredo H., 25 AD3d 798, 799 [2006]; Matter of William J., 120 AD2d 529 [1986]). Crane, J.P., Krausman, Fisher and Lifson, JJ., concur.